Case 9:21-cv-00036-TH-KFG Document 5 Filed 08/02/21 Page 1 of 2 PageID #: 39



                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                               LUFKIN DIVISION


KEITH ANDRE WILSON                                          §

VS.                                                        §          CIVIL ACTION NO. 9:21cv36

UNITED STATES DISTRICT COURT                               §

                                          MEMORANDUM OPINION

          Plaintiff Keith Andre Wilson, proceeding pro se, filed this civil rights lawsuit pursuant to

42 U.S.C. § 1983. Plaintiff has filed a motion seeking leave to proceed in forma pauperis in this

matter.

                                                     Discussion

          Title 28 U.S.C. § 1915(g) prohibits prisoners from repeatedly filing frivolous or malicious

complaints on an in forma pauperis basis, as well as complaints that fail to state a claim upon which

relief may be granted. Section 1915(g) provides as follows:

          In nor event shall a prisoner bring a civil action or appeal a judgment in a civil action
          [in forma pauperis] . . . if the prisoner has, on three or more occasions . . . brought
          an action or appeal in a court of the United States that was dismissed on the grounds
          that it is frivolous, malicious or fails to state a claim upon which relief may be
          granted, unless the prisoner is under imminent danger of serious physical injury.

          Prior to the date on which he filed this lawsuit, at least four lawsuits and appeals filed by
plaintiff were dismissed as frivolous.1 At the time plaintiff filed this lawsuit, he was incarcerated

at the Eastham Unit of the Texas Department of Criminal Justice, Correctional Institutions Division.

As a result, Section 1915(g) is applicable.

          Plaintiff complains that certain prior lawsuit were adjudicated improperly. His allegations

do not demonstrate he was in imminent danger of serious physical injury on the date he filed this

lawsuit. Section 1915(g) therefore bars plaintiff from proceeding with this lawsuit on an in forma


          1
                Wilson v. Texas Tech Health Science Center, No. 7:05cv32 (N.D. Tex. Feb. 11, 2005) (dismissed as
frivolous); Wilson v. United States District Court, No. 7:05cv7 (N.D. Tex. Feb. 10, 2005) (dismissed as frivolous);
Wilson v. Dill, No. 2:97cv281 (N.D. Tex. Nov. 9, 1999) (dismissed as frivolous); Wilson v. Dill, No. 99-11297 (5th Cir.
June 14, 2000) (dismissed as frivolous)..
Case 9:21-cv-00036-TH-KFG Document 5 Filed 08/02/21 Page 2 of 2 PageID #: 40



pauperis basis.

                                           Conclusion

       For the reasons set forth above, this lawsuit will be dismissed without prejudice pursuant to

28 U.S.C. § 1915(g). An appropriate final judgment shall be entered.

       SIGNED this the 2 day of August, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                2
